DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
Claims 11-18,22-27,29-32 and 34-53 are pending in the application.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment. 
The rejection of claim 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment. 
The rejection of claims 11-17,42 and 45-52 under 35 U.S.C. 103 as being unpatentable over Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate in view of Rajagopalan et al. (US 8,115,000B2) and Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) is maintained but the rejection of claims 18,22-27,29-32,34-41,43,44 and 53 is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11-12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,722,685B2 in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2 in view of in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-14 of U.S. Patent No. 9,005,581B2 in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2 in view of in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 5-8 of U.S. Patent No. 9,376,399B2 in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,480,687B2 in view of in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11-13,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,115,000B2 in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,12,18,22-27,29-32 and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,617,687B2 in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
Claims 11,12,18,22-27,29-32 and 34-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 46 of copending Application No. 15/178,799 in view of Schultz et al. (US 2018/0214057A1) is withdrawn due the statement of common ownership and disqualification of the prior art reference of Schultz et al. (US 2018/0214057A1).
The rejection of claims 11-18,22-27,29-32 and 34-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/171,695 maintained. 

Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 11-17,42 and 45-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate in view of Rajagopalan et al. (US 8,115,000B2) and Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) as stated in the office action mailed 3/9/22.
Applicant asserts that Rajagopalan2 and Rajagopalan3 do not cure the deficiencies of Rajagopalan at least because neither Rajagopalan2 nor Rajagopalan3 teaches or suggests a system as presently claimed.
The reference of Rajagopalan was used to teach of pyrazine glomerular filtration tracer agents or in vivo noninvasive real-time monitoring of renal clearance. The real time monitoring of renal clearance is accomplished via the non-invasive in vivo detection apparatus comprising a solid state laser light source, detector, power supply, computer, etc. The solid state laser was directed to a fiber optic bundle that was placed near the ear of a rat. 

    PNG
    media_image1.png
    345
    539
    media_image1.png
    Greyscale

The output of the photosensor was accomplished to a lock-in-amplifier. The lock-in output was
digitized and the digitized date was acquired by computer using data acquisition software (p257, first
paragraph).
Optimization parameters for the instrument include incident light power and power density, light delivery and collection fiber optics, light source and detector, placement of the detector on body and the data acquisition and analysis algorithm.
The reference of Rajagopalan2 was used to teach of pyrazine in vivo tracer agents and that renal function can be determined from the detected spectral energy. Ear clips, head bands, etc. on the body may be used to expose the pyrazine derivatives to light and/or detect the light emanating therefrom. 
The protocol for assessing renal function involves an in vivo renal monitoring assembly including a light source and a data processing system capable of detecting spectral energy and processing data indicative of spectral energy. The data processing system is configured to manipulate collected spectral data to generate an intensity/time profile and/or a concentration/time curve indicative of renal clearance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pyrazine derivatives of Rajagopalan emanate spectral energy being exposed to electromagnetic radiation as Rajagopalan2 teaches that the pyrazine tracer agents may be exposed to a visible and/or infrared light to cause spectral energy to emanate from the pyrazine derivative. This emanating spectral energy may be detected and utilized to determine renal function. The pyrazine derivatives are analogous and therefore, it would have been predictable that the pyrazine derivatives of Rajagopalan emanate spectral energy being exposed to visible light, ultraviolet light and infrared light and the data processing systems can be used to manipulate the collected spectral data to generate an intensity/time profile and/or a concentration/time curve indicative of renal clearance.

The reference of Rajagopalan3 teaches of pyrazine-bis(carboxamides) for use as fluorescent glomerular filtration rate (GFR) tracer agents for real-time point-of-care monitoring of renal function. The noninvasive real-time fluorescence monitoring of the clearance of the compounds is shown. To follow the time dependence of the fluorescence quantitatively, the bladder region and shoulder region were examined. As a function of time, the fluorescence signal is seen to monotonically increase over the bladder region and over the shoulder region the signal is seen to increase post administration of tracer agent and then wash out as a function of time as it is removed from the body by the renal system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more sensor heads attached to the skin of the patient to determine real-time glomerular filtration rate as Rajagopalan3 teaches of fluorescence measurements, for GFR, as a function of time (data was normalized to peak value of each ROI) in two areas of the subject which requires multiple sensors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18,22-27,29-32 and 34-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/171,695 as stated in the office action mailed 3/9/22.
Applicant did not provide any assertions with regards to the nonstatutory double patenting rejection and therefore, the rejection is maintained.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618  
/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618